DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
EP 1028451 A1 discloses an X-ray imaging system (An x-ray tube... a cathode controller (34) which powers sets of the cathodes based on... desired imaging profile, Abstract) comprising: a stationary source (a tube housing A holds a vacuum tube B and supports a collimator C, para 0013; also see Fig. 1 [the housing 14 is fixed]) including: at least one stationary multi-X-ray source array including a plurality of cathodes (an x-ray tube with multiple simultaneously emitting focal spots, para 0012; within the envelope 16 are a plurality of cathode assemblies 22a-22e, para 0013; also see Fig. 1), an anode rotating about a first axis, wherein the anode is stationary with respect to a second and third axes perpendicular to the first axis (a plurality of anode disc elements 18a-18e are rotatably mounted, para 0013; also see Fig. 1 [the anode is stationary with respect to the x and y axis, but moves in the z direction]), a control grid provided between the anode and the at least one stationary multi-X-ray source array (an electron beam focusing cup 48a-48e, para 0016; also see Fig. 3 [the focusing cups 48a-48e form a grid, they are connected; and they are between the cathode/electron beam emitters 50a-50e and the anode 18a-18e]), wherein the control grid includes a plurality of focusing cups corresponding to a plurality of focal spots formed on an exterior surface of the anode (an electron beam focusing cup 48a-48e, para 0016; also see Fig. 3 [the focusing cups 48a-48e form a grid, they are connected]), wherein the plurality of focusing cups are configured to direct electrons emitted by the plurality of cathodes toward the plurality of focal spots of the anode to generate X-rays (focusing the electron beams (36) on at least selected anode elements (18) to generate x-rays (46)., claim 8; also see Fig. 3); and a control system programmed to: control the stationary source to synchronize firing of at least a first set of the plurality of cathodes at a first time and synchronize firing of at least a second set of the plurality of cathodes at a second time (the x-ray tube assembly preferably includes a control circuit 80 for selectively powering the cathode assemblies 22. A cathode controller 34 is electrically connected between the filament current supply 32 and the individual cathode assemblies 22a, 22b,.... A comparator 82 signals the cathode controller 34 based on selected inputs. The selected inputs include a profile input 84, a thermal profile memory or look up table 86, and a timer 88…On the other hand, the desired profile may be to alternate or cycle selected sub-sets of cathode/anode pairs, para 0019; also see Fig. 6).
However, none of the prior art teach an X-ray imaging system comprising: a control system programmed to: control the stationary source to synchronize firing of at least a first set of the plurality of cathodes at a first time and synchronize firing of at least a second set of the plurality of cathodes at a second time based on a predetermined sequence determined as a function of a rotation angle of the anode; or a control system for controlling the stationary source to synchronize firing of at least a first set of the plurality of cathodes at a first phase angle of the anode and synchronize firing of at least a second set of the plurality of cathodes at a second phase angle of the anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884